Citation Nr: 0408292	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  03-17 730	)	DATE
	)
	)



On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) and Insurance Center in Philadelphia, 
Pennsylvania



THE ISSUES

Entitlement to service connection for a left knee posterior 
medial meniscus tear.



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1966 to July 1969.  This matter comes to the Board 
of Veterans' Appeals (Board) on appeal from a June 2002 
rating decision, which denied service connection for left 
knee posterior medial meniscus tear.  

At the outset, some clarification of the matter the veteran 
wishes to be addressed appears necessary.  He initiated the 
claim by correspondence (received in May 2001), which 
requested an increased rating for "left leg and left knee 
problems."  As the only disability of the left lower 
extremity for which service-connection was established was a 
below-the-knee scar, the RO interpreted the veteran's claim 
as seeking an increased rating for the scar, as well as 
service-connection for medial meniscus tear (as secondary to 
the service-connected scar.)  The RO denied both these issues 
in the June 2002 rating decision.  In his notice of 
disagreement with that rating decision, received later that 
same month, the veteran appears to be seeking service-
connection for left knee disability on the basis that it was 
caused by the incident responsible for his service-connected 
left leg scar.  In May 2003, the RO issued a statement of the 
case (SOC) on the matter of service-connection for left knee 
posterior medial meniscus tear as secondary to the service-
connected below the left knee scar.  The discussion in the 
SOC also touched on service connection for the left knee 
meniscus tear as due directly to an injury (accident) in 
service.  The veteran's substantive appeal asserts he 
sustained (apparently) a fracture of the left leg in service.  
The issue on appeal has been characterized as stated on the 
proceeding page to reflect that the veteran seeks service-
connection (compensation) for left knee disability as the 
direct result of an injury in service.  

On his VA Form 9, the veteran requested a Travel Board 
hearing at a local VA Office.  In August 2003, he requested a 
Video Conference hearing instead of a hearing before a 
traveling Veterans Law Judge.  He failed to report for such 
hearing scheduled in December 2003.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that he injured his left knee near the 
end of December 1968 when he was being run over by a truck in 
Vietnam.  He claims he was treated at 25th Med. GP. Nha 
Trang, South Vietnam, 8th Field Hospital.  He claims his left 
leg was in a cast for 8 weeks.  

The veteran's service medical records on file appear 
incomplete and do not include any field hospital records.  On 
December 1968 separation examination, the veteran provided a 
history of swollen or painful joints, history of broken 
bones, bad legs for 2 years, and a "trick" or locked knee.  
On physical examination, the lower extremities were normal.  

In August 1969, the veteran filed a claim of service-
connection for a knee injury.  Based on VA examination in 
December 1969, the RO granted service-connection for a below 
the knee left leg scar as a residual of an injury in service.  
On VA examination in December 2001, the examiner found no 
abnormalities of the left knee.  In a January 2002 addendum, 
the examiner clarified that the diagnosis remained a scar 
with no residual symptoms or pathology noted in the knee.  
There was "no reason to explain the buckling of the left 
knee based upon the scar."  

Magnetic resonance imaging (MRI) in April 2002 revealed a 
focal tear of the posterior horn of the medial meniscus.  The 
MRI report does not address the etiology of the meniscus 
tear, including any possible relationship to an injury in 
service.  

In fact, the record does not include a comprehensive medical 
opinion addressing the matter of a nexus between the 
veteran's current left knee disability and an injury in 
service.  The veteran's claim that his lower left extremity 
injury in service involved more than just a scar is not 
inconsistent with the more contemporaneous records in the 
file, including the history he provided on separation 
examination, and the fact that he filed a claim for service-
connection for a left knee disability in 1969 (although none 
was found at the time).  Furthermore, there may be 
outstanding service medical and personnel records that may 
include pertinent information.  E.g., the veteran reports the 
left leg was casted for an extended period of time, a fact 
that might be confirmed in the personnel records by 
documentation of a physical profile.  This report may be 
reflected by a physical profile among his personnel records.  
In addition, service hospital records are archived separate 
from service medical records.  As the veteran alleges 
hospitalization for his left knee in Vietnam at the 8th Field 
Hospital in Nha Trang, a search for records of the 
hospitalization is indicated.

Finally, if the veteran disagrees with the characterization 
of the issue in the Introduction, and is of the belief that 
his July 2002 statement was an NOD with the rating assigned 
for the left leg scar, a SOC must be issued on that matter.  
Manlincon v. West, 12 Vet. App. 238 (1999).

And while the veteran received some notice of the Veterans 
Claims Assistance Act of 2000 (VCAA) in August 2001 (prior to 
the rating on appeal) and some further notice in a SOC in 
January 2003, since the case is being remanded anyway, the 
opportunity presents itself for him to receive notice in full 
compliance with all technical requirements.  

Accordingly, the case is REMANDED to the RO for the 
following:  

1. The RO must ensure that all VCAA 
notice and "duty to assist requirements 
mandated by 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107; implementing 
regulations; and all applicable legal 
precedent, are satisfied.  The veteran 
should be afforded the opportunity to 
respond.

2. The RO should ask the veteran whether 
he agrees with the characterization of 
his claim as stated in the Introduction, 
above.  If not, and if he also seeks an 
increased rating for the below the left 
knee scar, the RO should issue an 
appropriate SOC on that matter.  
(Regarding that matter, the veteran is 
advised that the Board will not have full 
appellate jurisdiction unless/until he 
submits a substantive appeal following 
the SOC.)  

3. The RO should arrange for an 
exhaustive search for the records of the 
veteran's hospitalization in late 
December 1968 at the "8th  Field Hospital 
in Nha Trang."  If such records are 
unavailable, it should be so certified.  
In addition, the RO must obtain the 
veteran's complete service personnel 
file.

4. The veteran must then be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any left knee 
disorder he may have. Any indicated tests 
or studies should be conducted. The 
claims folder must be available to, and 
reviewed by, the examiner in conjunction 
with the examination. The examiner should 
provide a diagnosis for the veteran's 
current left knee disorder, and opine 
whether it is at least likely as not that 
such disability was caused by an injury 
in service.  The examiner should explain 
the rationale for any opinion given.

5. After the development ordered above is 
completed, the RO should re-adjudicate 
the claim(s). If the benefit(s) sought 
remain(s) denied, an appropriate 
supplemental SOC should be issued, and 
the veteran and his representative should 
be given ample opportunity to respond. 
Thereafter, the case should be returned 
to the Board for further review, if 
otherwise in order.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

